Citation Nr: 1038225	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Whether the Veteran is competent for the purpose of receiving 
direct payment of VA disability compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to February 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision by the Regional Office (RO) in 
Buffalo, New York that the Veteran is incompetent for the purpose 
of the receipt of direct payment of VA disability compensation 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the rating agency will 
make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the holding 
of incompetency.  See 38 C.F.R. § 3.353(c).  The Board notes that 
there is a presumption in favor of competency.  

The factual and medical evidence of record is not adequately 
developed for appellate review,  and the Board must therefore 
remand the appeal. 

An October 2005 VA examiner opined that "the Veteran is not 
capable of managing his VA benefits in his own best interests at 
this time."  Although that opinion implies a finding of 
incompetency, it is not a "definite expression" as required by 
38 C.F.R. § 3.353(c) and the record does not reflect any specific 
finding of incompetency by a medical professional.  If any report 
does not include adequate responses to the specific opinions 
requested, the report must be returned to the providing physician 
for corrective action.  See 38 C.F.R. § 4.2 (If the findings on 
an examination report are incomplete, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes.).

Conversely, the Veteran submitted a September 2007 statement to 
VA indicating that he had been further evaluated by a licensed 
clinical social worker at the Dunkirk, New York outpatient 
clinic; he stated that social worker "expressed serious doubts 
as to [him] being incompetent."  

Although the claims file does reflect a field examination report 
noted by the Veteran in the same September 2007 statement, it 
does not contain any records of neuropsychological assessment 
after October 2000.  While this case is in remand status, the 
RO/AMC must gather any more recent records of VA 
treatment/assessment and provide the Veteran with the necessary 
authorization forms to release any pertinent private records not 
already within the claims file.  All newly gathered records must 
be associated with the record.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced by 
the current record.  The RO/AMC must gather 
all records of VA neuropsychological 
assessment/treatment occurring after October 
2000 - to specifically include, but not 
limited to, records from the Dunkirk, New 
York outpatient clinic and from the Buffalo, 
New York VA medical center.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently on 
file.  The RO/AMC must then associate any 
newly obtained records with the claims 
folder.  

2. The RO/AMC must then, in accordance with 
38 C.F.R. § 4.2, return the Veteran's claims 
file to the October 2005 examiner (if 
unavailable, the file should be provided to 
another physician/ psychologist/ 
psychiatrist of suitable background and 
experience) to determine whether the Veteran 
is competent for purposes of direct receipt 
of his VA benefits. If necessary, a further 
VA medical/mental disorders examination may 
be conducted. The following considerations 
will govern the review:

a. The claims folder and a copy of 
this remand will be made available to 
the reviewer, who must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

 b. After reviewing the claims file, 
the reviewer must make a definite 
expression regarding the question of 
incompetency.  The examiner should 
specifically refer to the report of 
the October 2005 VA examination, as 
well as the treatment record - to 
specifically include, but not limited 
to, any newly associated 
neuropsychological evaluations (dated 
after October 2000) - and any 
applicable treatises.  If deemed 
necessary by the reviewer, the 
Veteran must again be examined.  A 
rationale must be provided for any 
findings rendered.

3.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO/AMC must 
consider all of the evidence of record and 
readjudicate the Veteran's claim.  If the 
decision regarding competency is not 
resolved in the Veteran's favor, he and his 
authorized representative must be provided 
a supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


